 



EXHIBIT 10.2
TERMINATION OF EMPLOYMENT AGREEMENT
     This Termination of Employment Agreement (“Termination Agreement”) is made
and entered into as of August 24, 2007, by and among Showtimes.com, Inc., a
Delaware corporation (“Showtimes”), Brett West (the “Employee”), and Hollywood
Media Corp., a Florida corporation (“HMC”). Reference is made to that certain
Employment Agreement (“Employment Agreement”) dated as of March 30, 2006, by and
among Showtimes, the Employee and HMC. Capitalized terms used in this
Termination Agreement and not otherwise defined herein shall have the meaning
ascribed thereto in the Employment Agreement.
RECITALS

A.   This Termination Agreement is entered into in connection with the purchase
(the “Transaction”), by West World Media, LLC, a Delaware limited liability
company (“WWM”), pursuant to that certain Asset Purchase Agreement (the “Asset
Purchase Agreement”) dated as of August 24, 2007, by and among HMC, Showtimes,
WWM and Employee, of the “Purchased Assets” (as defined in the Asset Purchase
Agreement).

B.   The purpose of this Termination Agreement is to (i) terminate the
Employment Agreement and the employment of the Employee, on the terms and
conditions set forth herein, effective upon the closing of the Transaction and
(ii) set forth certain agreements, understandings and acknowledgements among the
parties hereto relating to such terminations.

AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Termination Agreement, the parties hereby agree, acknowledge and confirm as
follows:
     1. Termination of Employment and Employment Agreement Upon Closing.
Effective upon the consummation of the Transaction contemplated by the Asset
Purchase Agreement (the “Closing”) (i) the Employment Agreement and the
Employee’s employment thereunder shall be and hereby are automatically
terminated (the “Termination”) by operation of this Termination Agreement
without any further action of the parties, and the Employment Agreement shall
have no further force or effect and (ii) the Employee hereby resigns from any
and all employment and offices which he holds with Showtimes and/or any other
HMC Entity. Nothing in this Termination Agreement shall relieve any of the
parties from any liability for any breach of the Employment Agreement occurring
prior to the termination of the Employment Agreement effective upon the Closing
of the Transaction, and neither party waives any of its rights with respect to
any such prior breach.
     2. No Payment Due Other Than Unpaid Salary Prior to Closing. Upon and
following the Closing of the Transaction, the Employee shall have no right to
receive payment of salary or any bonus of any kind (i) under the Employment
Agreement or the Prior Agreement or (ii) pursuant to or in connection with or
resulting from his employment under the Employment Agreement or the Prior
Agreement, other than payment of Employee’s unpaid Base Salary for the period
from August 20, 2007 through the date of this Termination Agreement (the “Unpaid
Salary”), which amount of Unpaid Salary is hereby agreed to be $6,730.77, and
payment thereof is subject to applicable tax withholding deductions. HMC agrees
to pay the Unpaid Salary to Employee after the Closing of the Transaction in
accordance with HMC’s normal payroll practices.
     3. Bonuses Not Payable. In addition to and without limitation of the
foregoing Section 2 of this Termination Agreement, the parties acknowledge,
confirm and agree that: (i) there is not and has not been, and this Termination
Agreement and the termination of the Employment Agreement and the Employee’s
employment hereby shall not in any event constitute, nor be deemed to
constitute, a termination of Brett West’s employment under Sections 12 or 13 of
the Employment Agreement; and (ii) the Employee has no right to receive and
shall not receive, and neither HMC nor Showtimes has any obligation to pay, any
Sale Bonus, Term Bonus, Supplemental Bonus or EBITDA Bonus in connection with
the Transaction, this Termination Agreement, the termination of the Employment
Agreement, the termination of the Employee’s employment or otherwise.

 



--------------------------------------------------------------------------------



 



     4. Acknowledgement that Sale Bonus Not Triggered. In addition to and
without limitation of the foregoing Sections 2 and 3, the parties hereby
acknowledge and confirm that, in the absence of this Termination Agreement, the
Employment Agreement would not have required payment of a Sale Bonus to the
Employee in connection with the Transaction because the terms and circumstances
of the Transaction and the Asset Purchase Agreement do not and would not
constitute a “Company Sale” within the meaning of such term as defined in
Section 3(c)(i) of the Employment Agreement.
     5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida applicable to contracts made
and performed in such State without giving effect to the choice of law
principles of such State that would require or permit the application of the
laws of another jurisdiction.
     6. Captions. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Termination Agreement.
     7. Entire Agreement. This Termination Agreement contains the entire
agreement of the parties hereto with respect to the termination of the
Employment Agreement and the termination of the rights and obligations
thereunder, and supersedes all prior agreements and understandings, oral or
written, among any and all of the parties hereto with respect to the subject
matter hereof.
     8. Amendment. This Termination Agreement may not be amended or modified
other than by written instrument executed by all of the parties to this
Termination Agreement, or in the case of waiver, by the party waiving
compliance.
     9. Counterparts. This Termination Agreement may be executed in any number
of counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Termination of
Employment Agreement as of the date first written above.



          SHOWTIMES.COM, INC.
    By:   /s/ Mitchell Rubenstein         Name:   Mitchell Rubenstein        
Title:   Co-Chief Executive Officer     

          HOLLYWOOD MEDIA CORP.
    By:   /s/ Mitchell Rubenstein         Name:   Mitchell Rubenstein        
Title:   Chief Executive Officer     

              /s/ Brett West     Brett West            



3